Citation Nr: 1034268	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of gonorrhea.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 and April 
1972.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Veteran testified at a Board videoconference 
hearing over which the undersigned Veterans Law Judge presided.  
A transcript of the hearing has been associated with the 
Veteran's claims file.  At the hearing, the parties agreed to 
leave the record open for 60 days to allow for the submission of 
additional evidence.  Following the Board hearing, additional 
evidence was presented for the record which was accompanied by a 
waiver.

The service connection claims for hepatitis C and a psychiatric 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was treated for gonorrhea in service, but the 
probative evidence of record does not indicate that he has a 
current disability related to his gonorrhea treatment during 
service.




CONCLUSION OF LAW

The criteria for a grant of service connection for residuals of 
gonorrhea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits. As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in a letter dated in April 2007 wherein he was advised of 
the provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining relevant 
records from any Federal agency, which may include medical 
records from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration. With respect to private treatment 
records, the letter informed the Veteran that VA would make 
reasonable efforts to obtain private or non- Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former employers. 
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to the 
VA

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this information must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  
The Veteran has also been provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date as was discussed in the Dingess case in the April 2007 
letter.  Subsequent adjudication of the claims on appeal was 
undertaken in a Supplemental Statement of the Case (SSOC) issued 
in May 2008.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification letter 
after decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the service connection claim for 
gonorrhea residuals has been obtained.  The Veteran's service 
treatment records (STRs) and post-service treatment records were 
obtained.  He provided testimony at a Board videoconference 
hearing held in 2010, following which additional evidence was 
added to the record which was accompanied by a waiver.  In this 
regard, the evidence added to the file following the 2010 Board 
hearing consisted of evidence associated with a disability claim 
filed with the Social Security Administration (SSA); however, it 
does not appear that the actual SSA decision was associated with 
that evidence.  However, a remand is not required in conjunction 
with the service connection claim for gonorrhea residuals, as the 
SSA documents on file reflect that gonorrhea/residuals was/were 
not among the disabilities for which SSA benefits were being 
sought, nor does the Veteran so maintain.  See Golz v. Shinseki, 
590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran was not afforded a VA examination in connection with 
the service connection claim for gonorrhea residuals.  A VA 
examination is required where the record includes (1) competent 
evidence of a current disability or continuous symptoms since 
service; (2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service; and (4) lack of sufficient 
competent evidence upon which the Board can decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, a VA examination 
is not required because, as explained in more detail below, the 
record does not indicate that the Veteran currently has a 
disability causally related to his in-service gonorrhea 
treatment.  Although the Veteran himself has asserted such, a 
veteran is not entitled to a VA examination based solely on his 
own conclusory statements indicating that there is a relationship 
between an in-service illness or injury and a present disability.  
See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The 
Board accordingly finds no reason to remand for a VA examination.

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, the Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The STRs reflect that the Veteran was seen in March 1970 with 
complaints of discharge, but no burning on urination.  Test 
results revealed indications of gonococcus.  Later in March 1970, 
the Veteran was treated for prostatitis and urethritis.  In 
December 1970, the Veteran was seen due to indications of 
possible prostatitis and/or recurrent VD.  The Veteran was seen 
in April 1971 with symptoms of dripping and burning on urination.  
Laboratory testing revealed gonorrhea and the condition was 
treated with Ampicillin.  The February 1972 separation 
examination report revealed no clinical abnormalities or abnormal 
lab findings.  The examiner noted that the Veteran had been 
treated with Ampicillin for gonorrhea in 1971, with no 
complications and no sequelae (NCNS).

Private medical records dated from 2001 to 2005 are entirely 
negative for any indications of gonorrhea or any residuals 
thereof. 

In statements provided in November 2007 and January 2008, the 
Veteran maintained that he had difficulty with urination and 
orgasm, as well as irritation of the urinary tract, and 
maintained that these symptoms were residuals of gonorrhea which 
was treated in service.  

A private comprehensive medical evaluation report dated in April 
2008 contains no complaints relating to urinary or sexual 
dysfunction and does not reflect that gonorrhea or any residuals 
were diagnosed.  An examination report dated in November 2008 
reveals that the Veteran denied having any urinary symptoms.  

The Veteran presented testimony at a Board videoconference 
hearing held in May 2010.  He maintained that that symptoms of 
prostatitis or urethritis materialized in 1970, which he 
maintains represented residuals of gonorrhea which manifested and 
was treated in service prior to that time.  The Veteran 
positively acknowledged that he had a current diagnosis of 
gonorrhea or residual thereof, but later clarified and corrected 
that statement, indicating he had not seen a doctor for treatment 
of gonorrhea residuals since his discharge from service.  

Analysis

The Veteran seeks service connection for gonorrhea.  Specifically 
he argues that gonorrhea was diagnosed and treated during service 
and has been productive of chronic residuals since that time, 
reported as urinary and sexual dysfunction.  Having carefully 
considered the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Generally, in order to prevail on the issue of service 
connection, there must be evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim. 38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

STRs do reflect that the Veteran was treated for symptomatology 
related to diagnosed gonorrhea between March 1970 and April 1971.  
However, the February 1972 separation examination report revealed 
no clinical abnormalities or abnormal lab findings and indicated 
that the Veteran had been treated with Ampicillin for gonorrhea 
in 1971, with no complications and no sequelae.  The Veteran's 
separation examination report in this case is highly probative as 
to his condition at the time of his discharge from active duty, 
as it was generated with the specific purpose of ascertaining the 
Veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of Evidence 
may be appropriate if it assists in the articulation of the 
reasons for the Board's decision).  The aforementioned facts 
support a finding that the symptomatology associated with 
gonorrhea which manifested during service had resolved without 
recurrence or sequelae by the time of his separation from service 
in February 1972.  Essentially, the gonorrhea in service was an 
acute and transitory condition as it was treated successfully and 
resolved.

Regardless of the theory of entitlement raised, the record on 
appeal must contain evidence of the currently claimed disability.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

Post service records fail to reflect any diagnosis of gonorrhea 
or any residuals associated with gonorrhea which was treated and 
diagnosed in service.  A threshold requirement for the granting 
of service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The requirement in a claim of service connection of current 
disability "is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim."  See McClain v. 
Nicholson, 21Vet. App. 319 (2007).  In this case the service 
connection claim for gonorrhea residuals was filed in April 2007; 
however, there has been no indication of any such disability 
shown at any time post service.  

The Veteran has presented lay statements to the effect that he 
suffers from urinary and sexual dysfunction which he maintains 
represent chronic residuals of gonorrhea which was treated in 
service.  Lay evidence can be competent and sufficient evidence 
of a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009).  

As previously mentioned, the post-service clinical evidence 
contains positively no indication of any recurrence, residuals or 
active symptomatology associated with gonorrhea, which was 
treated in 1970 and 1971.  Significantly, in hearing testimony 
provided in 2010, the Veteran indicated that he had not sought or 
received any post service treatment related to his claimed 
gonorrhea.  The Veteran has not at any time indicated that a 
medical professional has told him that symptoms manifested by 
urinary and/or sexual dysfunction (or otherwise) are related to 
gonorrhea which was treated in service.  Accordingly elements (2) 
and (3) described above are not met.  

While the Veteran is considered competent to describe and report 
symptoms, it is beyond his competence to link the aforementioned 
reported symptoms to a specific condition, in this case, 
gonorrhea.  Barr v. Nicholson, 2 Vet. App. 303 (2007).  
"Competent lay evidence" means "any evidence not requiring that 
the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by a 
person who has knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person."  38 
C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (one not a medical expert is nevertheless competent to 
offer evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
By "competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  38 C.F.R. § 3.159(a).  

In this case, the Veteran is not shown to have any specific 
training or expertise in the medical field and as such, his 
conclusory statements indicating that his in-service gonorrhea 
treatment has resulted in currently manifested residuals of 
gonorrhea treated during service, described as urinary and sexual 
dysfunction, are not competent or probative evidence supporting 
his claim with respect to establishing the presence of a current 
disability (and as previously discussed do not compel ordering a 
VA examination in this case).  Moreover, the Board notes that the 
Veteran currently has numerous diagnosed medical conditions, any 
one of which could be productive of the aforementioned symptoms.  
In essence, the Veteran lacks the expertise required to determine 
the etiology of his claimed symptomatology, and hence lacks the 
competency to identify the medical condition causing such 
symptomatology.  As such, element (1) identified above is also 
not met.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 
492 F.3d. 1372, 1376-77 (2007).  

In conclusion, the Board finds after careful review of the entire 
record that the weight of the probative evidence is against the 
Veteran's claim of service connection for residuals of gonorrhea.  
The record establishes that he was treated for gonorrhea during 
service, but the probative evidence does not indicate that he has 
current residuals of that condition.  Without evidence of a 
current disability, his claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).  In reaching this conclusion the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for gonorrhea is denied.


REMAND

With respect to the service connection claims for a psychiatric 
disorder and hepatitis C, the Board finds that further 
development is required.

Pertinent to the claim for a psychiatric disorder, the Veteran's 
STRs are negative for any complaints or diagnosis relating to any 
such disorder.  In a statement dated in June 2008, the Veteran 
indicated that while stationed in Okinawa during service, he was 
seen at a dispensary by a mental health specialist and 
psychiatrist due to symptoms of depression and panic attacks.  
Private medical records dated in June 2008 include recitation of 
the Veteran's aforementioned history and reflect that depression 
was diagnosed.  There was also a SSA psychiatric evaluation, 
dated in May 2010 which appears to indicate that the Veteran's 
current psychiatric disorder may be related to onset in service, 
or as a result of events that took place in service. 

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  In determining whether a medical examination be 
provided or medical opinion obtained, there are four factors to 
consider: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an indication 
that the disability or symptoms may be associated with service; 
and (4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  With respect to the third 
factor, the types of evidence that "indicate" that a current 
disorder "may be associated" with service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  Id.

In this case, the Veteran has not yet been afforded VA 
examination address the service connection claim for a 
psychiatric disorder.  The AMC/RO should arrange for the Veteran 
to undergo an examination to determine onset and etiology of this 
claimed condition.  In addition, the Veteran will be given an 
opportunity to provide any additional information or evidence 
relating this claim on Remand.

In conjunction with the service connection claim for hepatitis, 
additional evidentiary development is also warranted.  The 
Veteran has provided several possible theories of entitlement 
with respect to this claim.  He contends that currently diagnosed 
hepatitis C is related to hepatitis which was treated in service, 
and believes that the type of hepatitis which was treated during 
service was unclear.  In the alternative, he has mentioned that 
hepatitis may have resulted from: air gun inoculations he 
received in service; shared razors; or from handing trash from a 
medical center in Okinawa which included medical waste.  In 
hearing testimony provided in 2010, it appears that he gave an 
account of additional risk factors in service including 
unprotected sex and drug use using needles (IV).  

For service connection to be granted for hepatitis C, the 
evidence must show that the Veteran's hepatitis C infection, risk 
factor(s), or symptoms were incurred in or aggravated by service.  
The evidence must further show by competent medical evidence that 
there is a relationship between the claimed in- service injury 
and the Veteran's hepatitis C.  Risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

At this point, the evidence on file includes STRs which show that 
the Veteran was admitted for hospitalization in July 1971, due to 
symptoms of malaise and herpes zoster with possible indications 
of hepatitis.  The Veteran was discharged in August 1971 and the 
STRs reflect that the final diagnoses consisted of viral 
hepatitis "HAA" positive, and herpes zoster, resolved.  The 
February 1972 separation examination report indicates that the 
Veteran was hospitalized for 6 weeks at Kessler Air Force base in 
1971 for treatment of hepatitis.  Post-service records reflects 
that indications of hepatitis C were shown as early as June 2001, 
with a September 2001 liver biopsy confirming hepatitis C.  

A VA examination was conducted in October 2007, at which time 
hepatitis C was diagnosed.  The examiner interpreted the "HAA" 
positive designation as shown in the STRs as reflecting a 
positive hepatitis A antibody and opined that currently diagnosed 
hepatitis C was not the result of hepatitis A diagnosed in 
service.  The examiner also noted that the Veteran acknowledged 
having several risk factors including IV drug use and high risk 
sexual practices, but was unable to determine which risk factor 
was the more likely cause of hepatitis C.  

With respect to the Veteran's uncorroborated/unestablished (to 
this point) assertion that his currently claimed hepatitis C may 
be linked to an immunization shot received from a contaminated 
jet injector in service, the Board notes that VBA Fast Letter 04-
13 (June 29, 2004) was issued, in essence standing for the 
proposition that it was "biologically plausible" that blood-borne 
diseases could be transmitted by jet injectors.  

As mentioned, the Veteran has also admitted to using intravenous 
drugs while in service.  In general, the law and regulations 
provide that compensation shall not be paid if disability was the 
result of the person's own willful misconduct, to include the 
abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 
C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 
1997).  With respect to alcohol and drug abuse, Section 8052 of 
the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective 
for claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a Veteran's own alcohol or 
drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service will 
not be deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(n), 3.301.

In essence, all of the Veteran's possible and reported etiologies 
of his currently claimed and diagnosed hepatitis C have not been 
considered in conjunction with his service connection claim.  
Thus, given the Veteran's contentions regarding his hepatitis C, 
and the possibility that it may in some way attributable to 
service, the Veteran should be afforded a VA examination which 
addresses all of the potential etiology of current hepatitis C.  
See McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).  In so 
doing, the examiner should review the entire claims file 
including pertinent service and post-service treatment records.  

In addition, the Board notes that in hearing testimony presented 
in 2010, the Veteran reported that he was in receipt of benefits 
from the Social Security Administration (SSA).  Some evidence 
relating to the SSA disability claim was added to the record in 
2010, and was accompanied by a waiver; however, the SSA decision 
was not included in that evidence and it is not clear whether 
additional supporting evidence may also be available.  
Significantly, the SSA evidence on file reflects that the 
disabilities claimed included a psychiatric disorder and 
hepatitis C.  The Court has interpreted the duty to assist to 
include requesting information and records from the Social 
Security Administration which were relied upon in any disability 
determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is 
required to obtain evidence from the SSA, including decisions by 
the administrative law judge, and give the evidence appropriate 
consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  As these records are potentially relevant to the claims 
on appeal, they shall be sought pursuant to this Remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claims for a psychiatric 
disorder and hepatitis C.

2.  The RO/AMC shall contact the Social 
Security Administration and request a copy 
of all determinations either granting, 
denying or confirming a Social Security 
Administration award, as well as all 
medical, employment, and any other records 
relied upon in making the determinations.

3.  The Veteran should be afforded VA 
psychiatric examination.  The Veteran's 
claims file should be made available to and 
reviewed by the examiner, to include review 
the service treatment records, post-service 
medical records, and relevant evidence of 
record, including any evidence obtained 
during the course of this Remand.  A 
history of symptomatology and treatment 
relating to the psychiatric condition 
should be elicited from the veteran and 
included in the examination report.  Any 
necessary diagnostic testing should be 
conducted.  Then, the examiner should 
provide the following information:

a)	Assign a diagnosis for each currently shown  
psychiatric disorder and describe the 
manifestations of each diagnosed disorder; 

b)	For each diagnosed psychiatric disorder, 
state whether it is at least as likely as 
not (a 50 percent, or greater, likelihood), 
or, is less than likely, or, is unlikely, 
that the disorder was incurred during or 
first manifested during the Veteran's 
active service extending from October 1969 
to April 1972 or during the first-post 
service year; in this regard the examiner 
should address the more general question of 
whether it is at least as likely as not 
that any currently manifested psychiatric 
disorder is etiologically related to the 
Veteran's period of active service.

c)	The examiner should also address the 
likelihood of a secondary relationship 
between diagnosed hepatitis C and any 
currently manifested psychiatric disorder.  

The medical basis for all opinions 
expressed should be discussed for the 
record. It would be helpful if the 
examiner, in expressing his or her opinion, 
would use the language "likely," "unlikely" 
or "at least as likely as not."  The term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

4.  Schedule the Veteran for a VA 
examination for the purposes of determining 
the etiology of his currently claimed 
hepatitis C.  The examination report should 
reflect that a review of the claims folder, 
including statements by the Veteran 
regarding his in-service and post-service 
possible exposures and risk factors for 
hepatitis C (reported to include sharing 
razors, jet gun inoculations, drug use, and 
exposure to medical waste in service).  
Following a review of the pertinent 
evidence, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following: 

a)	Initially, the examiner is requested to 
identify as accurately as possible the type 
of hepatitis for which the Veteran was 
treated during service with reference to 
any clinical indications supporting that 
finding.  In addition, the examiner should 
again address whether the hepatitis treated 
in service is at least as likely as not 
etiologically related currently manifested 
hepatitis C, to include opining as to 
whether symptoms of hepatitis may have 
chronically and/or continually been present 
since service, even if dormant.   

b)	The examiner is asked to opine as to the 
likely time of onset and etiology of 
hepatitis C.  In the regard, the examiner 
is specifically requested to address 
whether it at least as likely as not (50 
percent or greater probability) that 
hepatitis C began during service or is 
otherwise linked to any incident of 
service, to include: reported exposure to 
medical waste, air-jet inoculations 
received in service, sharing razors, IV 
drug use; or, whether currently diagnosed 
hepatitis C is more likely the result of 
non-service related factors (identifying 
such factors) and/or had its onset after 
service and is unrelated to service.

Supporting rationale should be provided for 
the opinions reached.  For any opinion 
which cannot be provided or is speculative 
in nature, the examiner should so state as 
well as explaining the reasons for which a 
more definitive opinion cannot be made.  

5.  The RO/AMC is requested to then review 
the Veteran's claims file and ensure that 
the foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

6.  Following the directed development, the 
RO must readjudicate the service connection 
claims for a psychiatric disorder and for 
hepatitis C on the merits to include 
consideration of all pertinent evidence 
added to the record since the issuance of 
the August 2009 SSOC.  With respect to the 
hepatitis C claim, the RO is requested to 
consider the potential applicability of 38 
C.F.R. § 3.301 and render a determination 
addressing whether willful misconduct is 
shown in this case.  If either or both of 
the claims remain denied, the RO shall 
issue the Veteran and his representative a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned to 
the Board, if in order, for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


